DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15, 17-19, 21-22, 24-25 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Idris et al. (Green Chemistry, 2014) as evidenced by Yadav et al. (Journal of Chemical & Engineering Data, 2014).
In regard to claims 15 and 36, Idris et al. disclose a composition comprising keratin protein [Abstract] obtained from wool through deconstruction of wool using a eutectic melt [Page 2858; Section 2.2]. The eutectic melt comprises choline chlorine and urea [Page 2860; Table 1].  While the Idris reference does not explicitly disclose the keratin for use in enhancing the growth of plants, in this case the body of the instant claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations. Therefore, the preamble is not considered a limitation and is of no significance to claim construction. The intended use of the claimed invention does not result in a structural difference and the keratin obtained by the Idris method is capable of use as a fertilizer and/or soil improver because keratin is considered an organic nitrogen fertilizer component.

In regard to claim 17, Idris et al. disclose heating the mixture of choline chloride and urea to 130°C [Page 2858; Section 2.2; Paragraph 1].

In regard to claims 18-19, Idris et al. disclose a molar ratio of choline chloride to urea is 1:2 [Page 2860; Table 1] which lies inside the claimed range.

In regard to claims 21-22 and 24-25, Idris et al. disclose solubility of wool in the deep eutectic solvent at a value of 120 mg/g +/- 12.5. Wherein a 1:2 mixture of choline chloride to urea is considered .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27-28, 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Gousterova et al. (Biotechnology & Biotechnological, 2003) in view of by Idris et al. (Green Chemistry, 2014).

In regard to claims 27-28, 35 and 37, Gousterova et al. disclose a method of enhancing the growth (e.g. height) of plants (e.g. rye grass) [Page 144] using a fertilizer comprising:
forming a fertilizer comprising keratin protein obtained from wool [Page 141, Column 2 – Page 142, Column 1], and
applying the fertilizer to soil supporting plants [Page 142, Column 1].

The reference does not describe keratin obtained from wool through deconstruction of wool using a eutectic melt.

Idris et al. disclose a composition comprising keratin protein [Abstract] obtained from wool through deconstruction of wool using a eutectic melt [Page 2858; Section 2.2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize keratin obtained from wool through deconstruction of wool using a eutectic melt in place of the hydrolysis deconstruction described by Gousterova because eutectic melts are easy to synthesis from inexpensive starting materials and exhibit many remarkable solvent properties including for biopolymers (such as keratin) [Idris, Paragraph bridging pages 2857-2858].

Claims 27-35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (JP H09-59080) in view of by Idris et al. (Green Chemistry, 2014).

In regard to claim 27, 35 and 37, Mizuno et al. disclose a method of enhancing the growth (e.g. leaf size, leaves, seedlings, etc.) of plants (e.g. flowers) [Paragraph 0025] using a fertilizer comprising keratin (e.g. soluble alpha-keratose) protein, the method comprising:
forming a fertilizer by deconstruction of a protein source (e.g. wool) obtained from wool [Paragraph 0010], and
applying the fertilizer to plants or soil [Paragraph 0025].



Idris et al. disclose a composition comprising keratin protein [Abstract] obtained from wool through deconstruction of wool using a eutectic melt [Page 2858; Section 2.2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize keratin obtained from wool through deconstruction of wool using a eutectic melt in place of the hydrolysis deconstruction described by Gousterova because eutectic melts are easy to synthesis from inexpensive starting materials and exhibit many remarkable solvent properties including for biopolymers (such as keratin) [Idris, Paragraph bridging pages 2857-2858].

In regard to claim 28, Mizuno et al. disclose a method of enhancing the growth of flowers as measured by biomass, foliage weight, total plant weight etc. (e.g. leaf size, number of leaves and number of flower buds) [Paragraph 0025].

In regard to claims 29-30, the keratin obtained in the Mizuno reference is used as an additive to a known fertilizer [Paragraph 0016].

	In regard to claims 31-32, although the Mizuno reference does not explicitly disclose multiple, separate applications of the fertilizer and/or soil improver comprising keratin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a fertilizer composition several times in order to increase the beneficial effects of plant growth and soil conditioning throughout the plant growth period. 


Response to Arguments
The rejection of claim 37 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicant’s amendments to the claims.

The declaration under 37 CFR 1.130(a), filed 04/08/2021, shows that the disclosure of the Moore reference was made by the inventor. The Moore reference no longer qualifies as prior art under 35 U.S.C. 102(a)(1) and therefore Applicant’s arguments with respect to the rejection of the claims based on the teachings of the Moore reference have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argues the Gousterova and Mizuno references teach away from the claimed invention because they teach different methods to deconstruct wool compared to the present application. The references are not considered to teach away from the present invention. They disclose the use of keratin for enhancing the growth of plants and although do not explicitly disclose deconstruction of wool using a eutectic melt, the Idris reference describes this method and one of skill in the art would have been motivated to obtain keratin in this manner because of the high solubility of wool observed [Table 1] as well as the fact that eutectic melts are easy to synthesis from inexpensive starting materials and exhibit many remarkable solvent properties including for biopolymers (such as keratin) [Idris, Paragraph bridging pages 2857-2858]. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599.  The examiner can normally be reached on Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         April 19, 2021